

 
 
 
Exhibit 10.4









MANAGEMENT AGREEMENT




This agreement is entered into as of August 1, 2012 by and between Twin Disc
International S.A., a limited liability company duly organized and existing
under the laws of the Kingdom of Belgium, with its registered office at 54
Chaussée de Namur, 1400 Nivelles, Belgium (Enterprisenumber 0400 358 293 – RMP
Nivelles) (the “Company”) and Mr. Henri Claude FABRY, a Belgian citizen,
residing at Avenue du Parc 88, 4053 Embourg, Belgium (the “Manager”).




WITNESSETH:




WHEREAS, on October 1st 2009 the Company and the Manager entered into a
management agreement, with an initial term expiring on September 30, 2012;


WHEREAS the Company’s parent, TWIN DISC Inc. (the “Parent Company”) fully
supports the Manager’s extension of appointment as member of the Management
Committee;


WHEREAS parties wish however to adapt in mutual agreement the modalities of the
management agreement dated October 1, 2009;


WHEREAS an entire new agreement is negotiated and concluded between Parties,
replacing entirely the management agreement dated October 1, 2009;




NOW, THEREFORE, in consideration of the mutual promises, undertakings and
covenants set forth hereinafter, the parties hereto mutually agree as follows:




Article                      1.           Appointment


The Company hereby agrees to extend via its Board of Directors (hereafter ‘the
Board’) the Manager’s appointment as a member of its Management Committee and
the Manager hereby agrees to perform the functions and carry out the duties and
responsibilities as member of the Company’s Management Committee on the terms
and conditions set forth hereinafter.


The above tasks may during the course of this agreement be limited or extended
by the Company statutes.


All the services provided by the Manager on behalf of the Company will fall
under the scope of his mandate as member of the Management Committee and thus
under this Agreement.




Article 2.                      Conditions


The Manager's services hereunder shall be performed at the offices of the
Company in Nivelles (Belgium), or elsewhere depending on the necessary travel
requirements of his position and duties hereunder.


The Manager will perform the duties under this Agreement with full commitment
and to the best of its abilities, in accordance with prevailing professional
standards and with the by-laws of the Company.


The Manager is free to provide services to other clients, except where this
conflicts with the interests of the Company.  The Company on the other hand may,
at its discretion, use the services of other Managers who render similar
services to the Company.


Parties agree explicitly that the Manager shall perform his services under this
Management agreement as an independent contractor and in full liberty,
especially but not limited to the organization of the work and the working time,
as well as the manner of performance of the services is concerned. The Manager
will only be liable for the final product of its Services in execution of this
Management agreement and shall not be under the hierarchic supervision of the
Company.


The Company will refrain from exercising any employer’s authority over the
Manager.  The Manager will not act as, nor consider himself as an employee of
the Company, the relationship with the Company not being based on an employment
contract.  Considering that the Manager is an independent contractor, he is
solely and exclusively responsible for all social security obligations related
to the fees and/or any other amounts paid in virtue of this Management
agreement.


The Manager shall hold the Company harmless from and indemnify the Company for
any claim or damages resulting from or relating to the performance of the
Services, or failure to comply with the obligation relating to taxes and social
security.




Article 3.                      Term
 
This Agreement shall be effective for an 11 (ELEVEN) months term beginning as of
August 1st, 2012 and automatically expiring on the close of business on June 30,
2013, (the "Term").
The Parties hereby agree that this agreement shall not be subject to any
automatic renewal, and that the contractual relationship ends without any
further action required, on the close of business on June 30, 2013.




Article 4 .                      Compensation


The Manager shall receive the following compensation and allowances for services
rendered to the Company.


 
(a)
For the services as defined in article 1 of the present Agreement, the Company
shall pay to the Manager a gross annual fee of  ­156,121 EUR (One hundred
fifty-six thousand one hundred twenty-one EUROS) (hereafter referred to as “the
Fee”.  Effective October 1st 2012 the Fee shall be increased to 160,430 EUR (One
hundred sixty thousand four hundred thirty EUROS).  Where the Fee does not refer
to a full calendar year, the Fee will be prorated. The Fee shall be paid in
monthly installments within 5 days after the end of each month.

 
Given the tax status of “bedrijfsleider”, the payment will be done after
deduction of the withholding tax.  The Manager will be responsible for the
payment of his social security contributions with the social insurance fund
(social verzekeringsfonds / caisse d’assurance social).


 
(b)
In addition to the Fee set forth in subsection (a) above, during the Agreement,
the Manager shall be eligible to participate in the Twin Disc Corporate
Incentive Plan.  Such participation is discretionary and subject to an annual
appointment by the Parent Company Chairman and CEO and approval by the Parent
Company’s Board Compensation Committee.

 
 
(c)
The Manager is also eligible to receive meal checks of 7 EUR for each workday.

 


Article 5.                      Expenses; Fringe Benefits
 
5.1.
Expenses.  The Company agrees to pay or to reimburse the Manager for all
reasonable, ordinary and necessary documented business or entertainment expenses
incurred during the Term in the performance of his services hereunder in
accordance with the policy of the Company as from time to time in effect.  The
Manager, as a condition precedent to obtaining such payment or reimbursement,
shall provide to the Company any and all statements, bills or receipts
evidencing the travel or out-of-pocket expenses for which the Manager seeks
payment or reimbursement, and any other information or materials, as the Company
may from time to time reasonably require.

 
5.2
Benefit Plans.  During the Term, the Manager and, to the extent eligible, his
dependents, shall be entitled to participate in and receive all benefits under
any healthcare benefit plans and/or pension plan made available generally to the
Company’s directors and managers, subject, however, to the generally applicable
eligibility requirements and other provisions of the various plans and programs
in effect from time to time.

 
5.3
Company car.  During the Term, the Manager will have the right to use a Company
car, in accordance with the Company’s car policy.





Article 6.                      Covenants


6.1
During the course of this Agreement as well as after its termination, the
Manager shall not use and shall not disclose to anyone, except as may be
required by the execution of its obligations under this Agreement, any
confidential information it may become aware of during the course of this
Agreement.



 
Such information includes but is not limited to:



 
-
all drawings, formulae, specifications, books, software, instruction manuals,
daily reports, minutes of meetings, journals and accounts, business, trade and
manufacturing secrets, oral or written data, whether concerning the business
methods, processes, techniques or equipment of the Company, its parent company,
subsidiaries or branch offices; and



 
-
the identity of the clients, suppliers, distributors and service providers of
the Company, its parent company, subsidiaries or branch offices and any other
information relating to such clients, suppliers, distributors and service
providers.



 
The Manager agrees that these restrictions shall apply whether or not any such
information is marked "confidential."  Confidential Information does not include
information which (i) becomes generally available to the public other than by
breach of this provision by the Manager or (ii) the Manager learns from a third
party who is not under an obligation of confidence to the Company or a client of
the Company or (iii) the Company has waived the Manager’s duty of
confidentiality.



The Manager further agrees that all memoranda, disks, files, notes, records or
other documents, whether in electronic form or hard copy (collectively, the
"Material") compiled by him or made available to him during his Term  with the
Company (whether or not the Material contains Confidential Information) shall be
the property of the Company and shall be delivered to the Company on the
termination of the Manager’s employment with the Company or at any other time
upon request.  Except in connection with services rendered on behalf of the
Company, the Manager agrees that he will not make or retain copies or excerpts
of the Material.


 
6.2
Non-Competition/Non-Solicitation.  During the Term and for a period of twelve
(12) months after the termination of this Agreement, the Manager will refrain
from rendering services relating to the manufacturing and sale of marine
transmissions and off-road transmissions and related service or support or to
become employed by or enter into any contractual relations with anyone other
than Company or any of its affiliates.  The present obligation to refrain from
competing with the Company or any of its affiliates shall be limited to Europe,
the US and Asia.

 


6.3
Intellectual Property.  During the Term, the Manager will disclose to the
Company all ideas, inventions and business plans developed by him during such
period which relate directly or indirectly to the business of the Company and
its subsidiaries, including without limitation, any design, logo, slogan,
advertising campaign or any process, operation, product or improvement.  The
Manager agrees that all patents, licenses, copyrights, trade names, trademarks,
service marks, planning, marketing and/or creative policies, advertising
campaigns, media campaigns, and budgets, practices, concepts, strategies, and
methods of operations, financial or business projections, designs, logos,
slogans and business plans developed or created by the Manager in the course of
this Agreement hereunder, either individually or in collaboration with others,
will be deemed works for hire and the sole and absolute property of the
Company.  The Manager agrees, that at the Company's request and expense, he will
take all steps necessary to secure the rights thereto to the Company by patent,
copyright or otherwise.





Article 7.                      Termination


7.1
In conformity with article 3, this Agreement will automatically expire on the
close of business on June 30, 2013.  The Parties hereby agree that this
agreement shall not be subject to any automatic renewal, and that the
contractual relationship ends without any further action required, on the close
of business on June 30, 2013.



7.2.
If one of the Parties wishes to terminate the Agreement before June 30, 2013, he
must respect a 3 months’ notice period by prior written notification as set
forth in Article 8.7 below.



 
If the notice period is not respected by the Company, an indemnity equal to the
fees earned during the not – respected notice period (Fee at the date of
termination and as mentioned in article 4.a) will be due.







7.3
The Company may terminate this Agreement without any prior notice or payment of
any indemnity, in the following, not limited, cases:



 
a)
any serious breach of the Agreement by the Manager;

 
 

 
b)
if the Manager is unable to perform the Services during a period of more than 2
consecutive months;

 
 

 
c)
Serious misconduct or a serious fault committed by the Manager;





7.4
Upon termination of this Agreement, the Manager will immediately or within 10
days after the Company’s request hereto return to the Company all materials and
property belonging to the Company or obtained through performance of services
for the Company, e.g. but not limited to documents in whatever form containing
important, sensitive or confidential information with regard to the Company or
its affiliated companies or their current or planned activities. In case of
violation of the above, the Company may claim compensation from the Manager for
any damages caused





Article 8.                      General Provisions


8.1
Entire Agreement – As of August 1, 2012, this Agreement nullifies and supersedes
all prior agreements, including the Management Agreement dated October 1st 2009
and the amendments thereof, and contains the entire agreement between the
parties relating to the subject matter hereof.  No modification, alteration or
amendment of this Agreement and no waiver of any provision hereof may be made
unless such modification, alteration, amendment, or waiver is set forth in
writing signed by the parties hereto.



8.2
Governing Law – Competent Court This Agreement shall be construed in accordance
with and governed by the laws of the Kingdom of Belgium.  All disputes arising
out of or in connection with this Agreement will be brought before the courts of
Nivelles.



8.3
Enforceability - The failure of any party at any time to require performance by
another party of any provision hereunder shall in no way affect the right of
that party thereafter to enforce the same, nor shall it affect any other party's
right to enforce the same, or to enforce any of the other provisions in this
Agreement; nor shall the waiver by any party of the breach of any provision
hereof be taken or held to be a waiver of any subsequent breach of such
provision or as a waiver of the provision itself.





8.4
Assignment - This Agreement is a personal contract and the Manager's rights and
obligations hereunder may not be sold, transferred, or assigned by the
Manager.  The rights and obligations of the Company hereunder shall be binding
upon and run in favor of the successors and assigns of the Company.



8.5
Modification - This Agreement may not be orally canceled, changed, modified or
amended, and no cancellation, change, modification or amendment shall be
effective or binding, unless in writing and signed by the Board or a
Representative thereof and the Company.



8.6
Severability; Survival - In the event any provision or portion of this Agreement
is determined to be invalid or unenforceable for any reason, in whole or in
part, the remaining provisions of this Agreement shall nevertheless be binding
upon the parties with the same effect as though the invalid or unenforceable
part had been severed and deleted.  The respective rights and obligations of the
parties hereunder shall survive the termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations.



8.7
Notice - Any notice, request, instruction or other document to be given
hereunder by any party hereto to another party shall be in writing and shall be
deemed effective (i) when delivered in person; (ii) when sent by registered
mail, or (iii) when sent by overnight courier to the recipient to the addresses
listed at the end of this agreement.



 
Any party may change the address to which notices are to be sent by giving
notice of such change of address to the other party in the manner herein
provided for giving notice.



8.8
No Conflict – The Manager represents and warrants that he is not subject to any
agreement, instrument, order, judgment or decree of any kind, or any other
restrictive agreement of any character, which would prevent him from entering
into this Agreement or which would be breached by the Manager upon his
performance of his duties pursuant to this Agreement.



8.9  
Headings - The headings contained in this Agreement are for reference purposes
only, and shall not affect the meaning or interpretation of this Agreement.




 
 

--------------------------------------------------------------------------------

 

Done in Nivelles, on 1 August 2012, in two originals.  Each party acknowledges
receipt of its own original.


The Manager                    The Company






Mr. Henri Claude FABRY              John H. Batten
Avenue du Parc 88 President, COO
4053 EMBOURG


 
The parties precede their signature with the words “read and approved” and
initial each of the preceding pages.
 

 
 

--------------------------------------------------------------------------------

 
